EXHIBIT CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Annual Report of Solar EnerTech Corp. (the “Company”) on Form 10-K for the fiscal year ended September30, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Anthea Chung, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to such officer’s knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of the period expressed in this Report. Date: December 22, 2008 By: /s/ Anthea Chung Anthea Chung Chief Financial Officer
